This is an appeal from a judgment denying plaintiff's application for a peremptory writ of mandate. There is no printed transcript. The appellant has not printed with his brief any part of the contents of the transcript. The transcript is described on its title page as "Clerk's Transcript prepared under Sec. 953a, C. C. P." Pages 1 to 28 contain the judgment-roll, together with the clerk's certificate thereto. Page 29 purports to be a copy of the notice of appeal, and pages 30 to 118 purport to contain a statement of testimony *Page 549 
received in the trial of a criminal action before the police court of the city of Bakersfield, in which court respondent Bunnell, as police judge, presided, together with certain instructions to a jury and a copy of docket entries and of the complaint in said action in the police court. Page 119 is a certificate by the clerk of the superior court covering both the judgment-roll and said subsequent documents, all of which the clerk certifies were prepared in accordance with the provisions of section 953a of the Code of Civil Procedure.
Considering the transcript as one which the appellant attempted to have prepared under the alternative method of appeal described in sections 953a, 953b, and 953c of the Code of Civil Procedure, it is not (except as to the judgment-roll) a duly certified transcript, since it was not transcribed by the court reporter, and the truth and correctness thereof does not appear to have been certified by the judge of the superior court.
The brief for appellant shows that he is relying upon claimed grounds for reversal the merits of which could not be ascertained without referring to the contents of said purported record made in the police court. As pointed out above, the transcript showing that record as evidence received in the superior court has not been settled by the judge who tried the case in which this appeal is taken, and for that reason alone, if for no other, no grounds for reversal appear.
The judgment is affirmed.
James, J., and Myers, J., pro tem., concurred.